Exhibit 10.3

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT dated as of July 13, 2010 is by and between WINMARK
CORPORATION, a Minnesota corporation (the “Debtor”), and THE PRIVATEBANK AND
TRUST COMPANY, an Illinois bank and trust company (in its capacity as Agent for
the ratable benefit of the Lenders referred to below) (the “Secured Party”).

 

RECITALS:

 

A.            The Debtor, the Secured Party and certain other persons are
parties to that certain Credit Agreement of even date herewith (as it may be
amended, modified, supplemented, restated or replaced from time to time, the
“Credit Agreement”) pursuant to which the Lenders from time to time party
thereto (collectively, the “Lenders”) are providing financial accommodations to
the Debtor and the other Loan Parties (as defined in the Credit Agreement).

 

B.            The Debtor will benefit from the financial accommodations provided
by the Lenders to the Loan Parties, and the Debtor desires to grant to the
Secured Party (for the ratable benefit of the Lenders) a security interest in
all of the Debtor’s property, all as provided herein.

 

AGREEMENTS:

 

IN CONSIDERATION of one dollar and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.             Grant of Security Interest and Collateral.  In order to secure
payment and performance of each and every debt, liability and obligation of
every type and description which Debtor and/or any other Loan Party may now or
at any time hereafter owe to the Secured Party and/or any other Lender whether
such debt, liability or obligation now exists or is hereafter created or
incurred, whether it arises under or is evidenced by this Security Agreement,
the Credit Agreement, or any other present or future instrument or agreement or
by operation of law, and whether it is or may be direct or indirect, due or to
become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or sole, joint, several or joint and several (all such debts,
liabilities and obligations and any amendments, extensions, renewals or
replacements thereof are herein collectively referred to as the “Obligations”),
Debtor hereby grants the Secured Party (for the ratable benefit of the Lenders)
a security interest (the “Security Interest”) in all of Debtor’s property (the
“Collateral”), including without limitation the following:

 

(a)           Inventory and Goods:  All inventory of Debtor, whether now owned
or hereafter acquired and wherever located and other tangible personal property
held for sale or lease or furnished or to be furnished under contracts of
service or consumed in Debtor’s business, and all goods of Debtor, whether now
owned or hereafter acquired and wherever located, including without limitation
all computer programs embedded in goods, and all other Inventory and Goods, as
each such term may be defined in the Uniform Commercial Code as in effect in the
state of Minnesota from time to time (the “UCC”), of the Debtor, whether now
owned or hereafter acquired;

 

1

--------------------------------------------------------------------------------


 

(b)           Equipment:  All equipment of Debtor, whether now owned or
hereafter acquired and wherever located, including but not limited to all
present and future equipment, machinery, tools, motor vehicles, trade fixtures,
furniture, furnishings, office and recordkeeping equipment and all goods for use
in Debtor’s business, and all other Equipment (as such term may be defined in
the UCC) of the Debtor, whether now owned or hereafter acquired, together with
all parts, equipment and attachments relating to any of the foregoing;

 

(c)           Accounts, Contract Rights and Other Rights to Payment:  Each and
every right of Debtor to the payment of money, whether such right to payment now
exists or hereafter arises, whether such right to payment arises out of a sale,
lease, license, assignment or other disposition of goods or other property by
Debtor, out of a rendering of services by Debtor, out of a loan by Debtor, out
of the overpayment of taxes or other liabilities of Debtor, or otherwise arises
under any contract or agreement, whether such right to payment is or is not
already earned by performance, and howsoever such right to payment may be
evidenced, together with all other rights and interests (including all liens and
security interests) which Debtor may at any time have by law or agreement
against any account debtor or other obligor obligated to make any such payment
or against any of the property of such account debtor or other obligor; all
including but not limited to all present and future debt instruments, chattel
papers, accounts, license fees, contract rights, loans and obligations
receivable and tax refunds, and all other Accounts (as such term may be defined
in the UCC) of the Debtor, whether now owned or hereafter acquired;

 

(d)           Instruments:  All instruments, chattel paper, letters of credit or
other documents of Debtor, whether now owned or hereafter acquired, including
but not limited to promissory notes, drafts, bills of exchange and trade
acceptances; all rights and interests of Debtor, whether now existing or
hereafter created or arising, under leases, licenses or other contracts, and all
other Instruments (as such term may be defined in the UCC) of the Debtor,
whether now owned or hereafter acquired;

 

(e)           Deposit Accounts and Investment Property:  All right, title and
interest of Debtor in all deposit and investment accounts maintained with any
bank, savings and loan association, broker, brokerage, or any other financial
institution, together with all monies and other property deposited or held
therein, including, without limitation, any checking account, savings account,
escrow account, savings certificate and margin account, and all securities,
whether certificated or uncertificated, security entitlements, securities
accounts, commodity contracts, and commodity accounts, and all other Deposit
Accounts and Investment Property (as each such term may be defined in the UCC)
of the Debtor, whether now owned or hereafter acquired;

 

(f)            General Intangibles:  All general intangibles of Debtor, whether
now owned or hereafter acquired, including, but not limited to, applications for
patents, patents, copyrights, trademarks, trade secrets, good will, tradenames,
customer lists, permits and franchises, software, and the right to use Debtor’s
name, and any and all membership interests, governance rights, and financial
rights in each and every limited liability company, and all payment intangibles,
and all other General Intangibles (as such

 

2

--------------------------------------------------------------------------------


 

term may be defined in the UCC) of the Debtor, whether now owned or hereafter
acquired;

 

(g)           Chattel Paper:  All Chattel Paper (as such term may be defined in
the UCC) of the Debtor, whether tangible or electronic, and whether now owned or
hereafter acquired; and

 

(h)           Documents, Embedded Software, Etc.:  All of Debtor’s rights in
promissory notes, documents, embedded software, letter of credit rights and
supporting obligations (and security interests and liens securing them) (as any
such term may be defined in the UCC) whether now owned or hereafter acquired;

 

together with all substitutions and replacements for and products of any of the
foregoing property and proceeds of any and all of the foregoing property and, in
the case of all tangible Collateral, together with (i) all accessories,
attachments, parts, equipment, accessions, repairs and embedded software, now or
hereafter attached or affixed to or used in connection with any such goods,
(ii) all warehouse receipts, bills of lading and other documents of title now or
hereafter covering such goods, and (iii) all books and records of Debtor.

 

2.             Representations, Warranties and Agreements.  Debtor represents,
warrants and agrees that:

 

(a)           Debtor is a corporation duly organized, validly existing and in
good standing under the laws of the state of Minnesota.  This Security Agreement
has been duly and validly authorized by all necessary corporate action.  Debtor
has the requisite corporate power and authority to execute this Security
Agreement, to perform Debtor’s obligations hereunder and to subject the
Collateral to the Security Interest.  Debtor’s organizational charter number is
5Z-841.

 

(b)           The Collateral will be used primarily for business purposes.

 

(c)           Debtor’s chief place of business is located at the address on
Exhibit A attached hereto.  Debtor’s records concerning the Collateral are kept
at such address.  The Collateral is located at the addresses set forth on
Exhibit A attached hereto.  Debtor will give at least 30 days’ advance written
notice to Secured Party of any change in Debtor’s name or jurisdiction of
organization or chief place of business and any change in or addition of any
Collateral location or any change in the location of Debtor’s records concerning
the Collateral.

 

(d)           Debtor has (or will have at the time Debtor acquires rights in
Collateral hereafter arising) and will maintain absolute title to each item of
Collateral free and clear of all security interests, liens and encumbrances,
except the Security Interest (and the Liens permitted by the Credit Agreement),
and will defend the Collateral against all claims or demands of all persons
other than Secured Party (and the holders of Liens permitted by the Credit
Agreement).

 

3

--------------------------------------------------------------------------------


 

(e)           Except as otherwise provided in the Credit Agreement, Debtor will
not sell or otherwise transfer or dispose of the Collateral or any interest
therein.

 

(f)            Debtor will not permit any tangible Collateral to be located in
any state (and, if a county filing is required, in any county) in which a
financing statement covering such Collateral is required to be, but has not in
fact been, filed.

 

(g)           All rights to payment and all instruments, documents, chattel
papers and other agreements constituting or evidencing Collateral are (or will
be when arising or issued) the valid, genuine and legally enforceable
obligation, subject to no defense, set-off or counterclaim (other than those
arising in the ordinary course of business) of each account debtor or other
obligor named therein or in Debtor’s records pertaining thereto as being
obligated to pay such obligation.  Debtor will not agree to any modification,
amendment or cancellation of any such obligation without Secured Party’s prior
written consent except discounts provided by Debtor in the ordinary course of
business, and will not subordinate any such right to payment to claims of other
creditors of such account debtor or other obligor.

 

(h)           Debtor will keep all tangible Collateral in good repair, working
order and condition, normal depreciation excepted, and will, from time to time,
replace any worn, broken or defective parts thereof.

 

(i)            Except as otherwise provided in the Credit Agreement, Debtor will
promptly pay all taxes and other governmental charges levied or assessed upon or
against any Collateral or upon or against the creation, perfection or
continuance of the Security Interest.

 

(j)            Debtor will promptly notify Secured Party of any material loss of
or damage to any Collateral or of any adverse change in the prospect of payment
of any material sums due on or under any instrument, chattel paper, account or
contract right constituting Collateral.

 

(k)           Debtor will if Secured Party at any time so requests (whether the
request is made before or after the occurrence of an Event of Default), promptly
deliver to Secured Party any instrument, document or chattel paper constituting
Collateral, duly endorsed or assigned by Debtor to Secured Party.

 

(l)            Debtor will at all times keep all tangible Collateral insured
against risks of fire (including so-called extended coverage), theft, and such
other risks and in such amounts as Secured Party may reasonably request, with
any loss payable to Secured Party to the extent of its interest.

 

(m)          Debtor hereby authorizes the filing of such financing statements as
Secured Party may deem necessary or useful to be filed in order to perfect the
Security Interest and, if any Collateral is covered by a certificate of title,
Debtor will from time to time execute such documents as may be required to have
the Security Interest properly

 

4

--------------------------------------------------------------------------------


 

noted on a certificate of title.  In addition, Debtor authorizes Secured Party
to file from time to time such financing statements against the Collateral
described as “all personal property” or “all assets” or the like as Secured
Party deems necessary or useful to perfect the Security Interest.

 

(n)           Debtor will pay when due or reimburse Secured Party on demand for
all costs of collection of any of the Obligations and all other out-of-pocket
expenses (including in each case all reasonable attorneys’ fees) incurred by
Secured Party in connection with the creation, perfection, satisfaction or
enforcement of the Security Interest or the execution or creation, continuance
or enforcement of this Security Agreement or any or all of the Obligations.

 

(o)           Debtor will take all such actions as Secured Party may reasonably
request to permit the Secured Party to establish, perfect and protect the
Security Interest in all jurisdictions Secured Party deems necessary.  Without
in any way limiting the generality of the foregoing, Debtor will execute,
deliver or endorse any and all instruments, documents, assignments, security
agreements and other agreements and writings which Secured Party may at any time
reasonably request in order to secure, protect, perfect or enforce the Security
Interest and Secured Party’s rights under this Security Agreement.

 

(p)           Debtor will not use or keep any Collateral, or permit it to be
used or kept, for any unlawful purpose or in violation of any federal, state or
local law, statute or ordinance.

 

If Debtor at any time fails to perform or observe any of the foregoing
agreements, immediately upon the occurrence of such failure, without notice or
lapse of time, Secured Party may (but need not) perform or observe such
agreement on behalf and in the name, place and stead of Debtor (or, at Secured
Party’s option, in Secured Party’s own name) and may (but need not) take any and
all other actions which Secured Party may reasonably deem necessary to cure or
correct such failure (including, without limitation, the payment of taxes, the
satisfaction of security interests, liens, or encumbrances, the performance of
obligations under contracts or agreements with account debtors or other
obligors, the procurement and maintenance of insurance, the execution of
financing statements, the endorsement of instruments, and the procurement of
repairs, transportation or insurance); and, except to the extent that the effect
of such payment would be to render any loan or forbearance of money usurious or
otherwise illegal under any applicable law, Debtor shall thereupon pay Secured
Party on demand the amount of all moneys expended and all costs and expenses
(including reasonable attorneys’ fees) incurred by Secured Party in connection
with or as a result of Secured Party’s performing or observing such agreements
or taking such actions, together with interest thereon from the date expended or
incurred by Secured Party at the highest rate then applicable to any of the
Obligations.  To facilitate the performance or observance by Secured Party of
such agreements of Debtor, Debtor hereby irrevocably appoints (which appointment
is coupled with an interest) Secured Party, or its delegate, as the
attorney-in-fact of Debtor with the right (but not the duty) from time to time
to create, prepare, complete, execute, deliver, endorse or file, in the name and
on behalf of Debtor, any and all instruments, documents, financing statements,
applications for insurance and other agreements

 

5

--------------------------------------------------------------------------------


 

and writings required to be obtained, executed, delivered or endorsed by Debtor
under this Section 2.

 

3.             Lock Box; Collateral Account.  If Secured Party so requests at
any time after the occurrence of an Event of Default (as defined in Section 7 of
this Security Agreement), Debtor will direct each of its account debtors to make
payments due under the relevant account or chattel paper directly to a special
lock box to be under the control of Secured Party (the “Lock Box”).  Debtor
hereby authorizes and directs Secured Party to deposit into a special collateral
account to be established and maintained with Secured Party (the “Collateral
Account”) all checks, drafts, and cash payments received in the Lock Box.  All
deposits in the Collateral Account shall constitute proceeds of Collateral and
shall not constitute payment of any Obligation.  At its option, Secured Party
shall, at any time, apply finally collected funds on deposit in the Collateral
Account to the payment of the Obligations in such order of application as
Secured Party may determine, or permit Debtor to withdraw all or any part of the
balance.  If a Lock Box is so established, Debtor agrees that it will promptly
deliver to Secured Party, for deposit into the Lock Box, all payments on
accounts and chattel paper received by it.  All such payments shall be delivered
to Secured Party in the form received (except for Debtor’s endorsement where
necessary).  Until so deposited, all such payments on accounts and chattel paper
received by Debtor shall be held in trust by Debtor for and as the property of
Secured Party and shall not be commingled with any funds or property of Debtor.

 

4.             Account Verification and Collection Rights of Secured Party.  At
any time after the occurrence of any Event of Default or Unmatured Event of
Default (as defined in the Credit Agreement), Secured Party shall have the right
to verify any accounts in the name of Debtor or in Secured Party’s own name; and
Debtor, whenever requested, shall furnish Secured Party with duplicate
statements of the accounts, which statements may be mailed or delivered by
Secured Party for that purpose.  Whether or not Secured Party exercises its
rights under Section 3 of this Security Agreement, Secured Party may at any time
(whether before or after the occurrence of an Event of Default) notify any
account debtor or any other person obligated to pay any amount due, that such
chattel paper, account or other right to payment has been assigned or
transferred to Secured Party for security and shall be paid directly to Secured
Party.  If Secured Party so requests at any time (whether before or after the
occurrence of an Event of Default), Debtor will so notify such account debtors
and other obligors in writing and will indicate on all invoices to such account
debtors or other obligors that the amount due is payable directly to Secured
Party.  At any time after Secured Party or Debtor gives such notice to an
account debtor or other obligor, Secured Party may (but need not), in Secured
Party’s own name or in Debtor’s name, demand, sue for, collect or receive any
money or property at any time payable or receivable on account of, or securing,
any such chattel paper, account or other right to payment, or grant any
extension to, make any compromise or settlement with or otherwise agree to
waive, modify, amend or change the obligations (including collateral
obligations) of any such account debtor or other obligor.

 

5.             Assignment of Insurance.  Debtor hereby assigns to Secured Party
(for the ratable benefit of the Lenders), as additional security for the payment
of the Obligations, any and all moneys (including but not limited to proceeds of
insurance and refunds of unearned premiums) due or to become due under, and all
other rights of Debtor under or with respect to,

 

6

--------------------------------------------------------------------------------


 

any and all policies of insurance covering the Collateral, and Debtor hereby
directs the issuer of any such policy to pay any such moneys directly to Secured
Party.  Both before and after the occurrence of an Event of Default, Secured
Party may (but need not), in Secured Party’s own name or in Debtor’s name,
execute and deliver proofs of claim, receive all such moneys, endorse checks and
other instruments representing payment of such moneys, and adjust, litigate,
compromise or release any claim against the issuer of any such policy. 
Notwithstanding the foregoing, Debtor shall be entitled to use any such
insurance proceeds to repair or replace any Collateral so long as no Unmatured
Event of Default or Event of Default then exists.

 

6.             Right to Offset.  Nothing in this Security Agreement shall be
deemed a waiver or prohibition of Secured Party’s right of banker’s lien,
offset, or counterclaim, which right Debtor hereby grants to Secured Party.

 

7.             Events of Default.  The occurrence of any Event of Default, as
defined in Section 13.1 of the Credit Agreement, shall constitute an Event of
Default hereunder.

 

8.             Remedies Upon Event of Default.  Upon the occurrence of an Event
of Default and at any time thereafter until such Event of Default is cured to
the written satisfaction of Secured Party, Secured Party may exercise any one or
more of the rights or remedies set forth in Section 13.2 of the Credit
Agreement.  All rights and remedies of Secured Party shall be cumulative and may
be exercised singularly or concurrently, at Secured Party’s option, and the
exercise or enforcement of any one such right or remedy shall neither be a
condition to nor bar the exercise or enforcement of any other.

 

9.             Other Personal Property.  If at the time Secured Party takes
possession of any tangible Collateral, any goods, papers or other properties of
Debtor, not affixed to or constituting a part of such Collateral, are located or
to be found upon or within such Collateral, Debtor agrees to notify Secured
Party in writing of that fact, describing the property so located or to be
found, within 7 calendar days after the date on which Secured Party took
possession. Unless and until Secured Party receives such notice from Debtor,
Secured Party shall not be responsible or liable to Debtor for any action taken
or omitted by or on behalf of Secured Party with respect to such property
without actual knowledge of the existence of any such property or without actual
knowledge of the fact that it was located or to be found upon such Collateral.

 

10.          Amendment; Waivers.  This Security Agreement can be waived,
modified, amended, terminated or discharged, and the Security Interest can be
released, only explicitly in a writing signed by Secured Party and Debtor.  A
waiver shall be effective only in the specific instance and for the specific
purpose given.  Mere delay or failure to act shall not preclude the exercise or
enforcement of any of Secured Party’s rights or remedies.

 

11.          Notices.  All notices to be given to Debtor shall be deemed
sufficiently given if given in the manner specified in Section 16.3 of the
Credit Agreement.

 

12.          Miscellaneous.  Secured Party’s duty of care with respect to
Collateral in its possession (as imposed by law) shall be deemed fulfilled if
Secured Party exercises reasonable care in physically safekeeping such
Collateral or, in the case of Collateral in the custody or

 

7

--------------------------------------------------------------------------------


 

possession of a bailee or other third person, exercises reasonable care in the
selection of the bailee or other third person, and Secured Party need not
otherwise preserve, protect, insure or care for any Collateral.  Secured Party
shall not be obligated to preserve any rights Debtor may have against prior
parties, to realize on the Collateral at all or in any particular manner or
order, or to apply any cash proceeds of Collateral in any particular order of
application.  This Security Agreement shall be binding upon and inure to the
benefit of Debtor and Secured Party and their respective representatives,
successors and assigns and shall take effect when signed by Debtor and delivered
to Secured Party, and Debtor waives notice of Secured Party’s acceptance
hereof.  This Security Agreement shall be governed by the internal laws of the
State of Minnesota, without giving effect to the conflicts of laws principles
thereof.

 

13.          Consent to Jurisdiction.  AT THE OPTION OF THE SECURED PARTY, THIS
SECURITY AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT
SITTING IN HENNEPIN COUNTY, MINNESOTA; AND THE DEBTOR CONSENTS TO THE
JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN
SUCH FORUMS IS NOT CONVENIENT.  IN THE EVENT THE DEBTOR COMMENCES ANY ACTION IN
ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY
OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS SECURITY AGREEMENT, THE
SECURED PARTY AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO
ONE OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT
BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

 

14.          Waiver of Jury Trial.  EACH OF THE DEBTOR AND THE SECURED PARTY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

(The signature page follows.)

 

8

--------------------------------------------------------------------------------


 

THE PARTIES have executed this Security Agreement as of the day and year first
above written.

 

Secured Party (as Agent

 

 

for the ratable benefit of the Lenders):

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Peter Pricco

 

 

 

Its: Managing Director

 

 

 

 

 

 

Debtor:

 

WINMARK CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

 

Its: President, Finance and Administration

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

Location of Collateral

 

Chief Place of

 

 

Business and

 

 

Collateral Location:

 

605 Highway 169 North, Suite 400

 

 

Minneapolis, MN 55441

 

 

 

Collateral Location:

 

1942 Broadway Suite # 318 & 317

 

 

Boulder, CO 80302

 

 

 

Collateral Location:

 

2 Ravinia Drive, Suite # 500

 

 

Atlanta, GA 30346

 

 

 

Collateral Location:

 

1309 State Street, Suite A

 

 

Santa Barbara, CA 93101

 

 

 

Collateral Location:

 

233 East Carillo Street, Suite C

 

 

Santa Barbara, CA 93101

 

10

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT dated as of July 13, 2010 is by and between WIRTH
BUSINESS CREDIT, INC., a Minnesota corporation (the “Debtor”), and THE
PRIVATEBANK AND TRUST COMPANY, an Illinois bank and trust company (in its
capacity as Agent for the ratable benefit of the Lenders referred to below) (the
“Secured Party”).

 

RECITALS:

 

A.            The Debtor, the Secured Party and certain other persons are
parties to that certain Credit Agreement of even date herewith (as it may be
amended, modified, supplemented, restated or replaced from time to time, the
“Credit Agreement”) pursuant to which the Lenders from time to time party
thereto (collectively, the “Lenders”) are providing financial accommodations to
the Debtor and the other Loan Parties (as defined in the Credit Agreement).

 

B.            The Debtor will benefit from the financial accommodations provided
by the Lenders to the Loan Parties, and the Debtor desires to grant to the
Secured Party (for the ratable benefit of the Lenders) a security interest in
all of the Debtor’s property, all as provided herein.

 

AGREEMENTS:

 

IN CONSIDERATION of one dollar and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.             Grant of Security Interest and Collateral.  In order to secure
payment and performance of each and every debt, liability and obligation of
every type and description which Debtor and/or any other Loan Party may now or
at any time hereafter owe to the Secured Party and/or any other Lender whether
such debt, liability or obligation now exists or is hereafter created or
incurred, whether it arises under or is evidenced by this Security Agreement,
the Credit Agreement, or any other present or future instrument or agreement or
by operation of law, and whether it is or may be direct or indirect, due or to
become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or sole, joint, several or joint and several (all such debts,
liabilities and obligations and any amendments, extensions, renewals or
replacements thereof are herein collectively referred to as the “Obligations”),
Debtor hereby grants the Secured Party (for the ratable benefit of the Lenders)
a security interest (the “Security Interest”) in all of Debtor’s property (the
“Collateral”), including without limitation the following:

 

(a)           Inventory and Goods:  All inventory of Debtor, whether now owned
or hereafter acquired and wherever located and other tangible personal property
held for sale or lease or furnished or to be furnished under contracts of
service or consumed in Debtor’s business, and all goods of Debtor, whether now
owned or hereafter acquired and wherever located, including without limitation
all computer programs embedded in goods, and all other Inventory and Goods, as
each such term may be defined in the Uniform Commercial Code as in effect in the
state of Minnesota from time to time (the “UCC”), of the Debtor, whether now
owned or hereafter acquired;

 

1

--------------------------------------------------------------------------------


 

(b)           Equipment:  All equipment of Debtor, whether now owned or
hereafter acquired and wherever located, including but not limited to all
present and future equipment, machinery, tools, motor vehicles, trade fixtures,
furniture, furnishings, office and recordkeeping equipment and all goods for use
in Debtor’s business, and all other Equipment (as such term may be defined in
the UCC) of the Debtor, whether now owned or hereafter acquired, together with
all parts, equipment and attachments relating to any of the foregoing;

 

(c)           Accounts, Contract Rights and Other Rights to Payment:  Each and
every right of Debtor to the payment of money, whether such right to payment now
exists or hereafter arises, whether such right to payment arises out of a sale,
lease, license, assignment or other disposition of goods or other property by
Debtor, out of a rendering of services by Debtor, out of a loan by Debtor, out
of the overpayment of taxes or other liabilities of Debtor, or otherwise arises
under any contract or agreement, whether such right to payment is or is not
already earned by performance, and howsoever such right to payment may be
evidenced, together with all other rights and interests (including all liens and
security interests) which Debtor may at any time have by law or agreement
against any account debtor or other obligor obligated to make any such payment
or against any of the property of such account debtor or other obligor; all
including but not limited to all present and future debt instruments, chattel
papers, accounts, license fees, contract rights, loans and obligations
receivable and tax refunds, and all other Accounts (as such term may be defined
in the UCC) of the Debtor, whether now owned or hereafter acquired;

 

(d)           Instruments:  All instruments, chattel paper, letters of credit or
other documents of Debtor, whether now owned or hereafter acquired, including
but not limited to promissory notes, drafts, bills of exchange and trade
acceptances; all rights and interests of Debtor, whether now existing or
hereafter created or arising, under leases, licenses or other contracts, and all
other Instruments (as such term may be defined in the UCC) of the Debtor,
whether now owned or hereafter acquired;

 

(e)           Deposit Accounts and Investment Property:  All right, title and
interest of Debtor in all deposit and investment accounts maintained with any
bank, savings and loan association, broker, brokerage, or any other financial
institution, together with all monies and other property deposited or held
therein, including, without limitation, any checking account, savings account,
escrow account, savings certificate and margin account, and all securities,
whether certificated or uncertificated, security entitlements, securities
accounts, commodity contracts, and commodity accounts, and all other Deposit
Accounts and Investment Property (as each such term may be defined in the UCC)
of the Debtor, whether now owned or hereafter acquired;

 

(f)            General Intangibles:  All general intangibles of Debtor, whether
now owned or hereafter acquired, including, but not limited to, applications for
patents, patents, copyrights, trademarks, trade secrets, good will, tradenames,
customer lists, permits and franchises, software, and the right to use Debtor’s
name, and any and all membership interests, governance rights, and financial
rights in each and every limited liability company, and all payment intangibles,
and all other General Intangibles (as such

 

2

--------------------------------------------------------------------------------


 

term may be defined in the UCC) of the Debtor, whether now owned or hereafter
acquired;

 

(g)           Chattel Paper:  All Chattel Paper (as such term may be defined in
the UCC) of the Debtor, whether tangible or electronic, and whether now owned or
hereafter acquired; and

 

(h)           Documents, Embedded Software, Etc.:  All of Debtor’s rights in
promissory notes, documents, embedded software, letter of credit rights and
supporting obligations (and security interests and liens securing them) (as any
such term may be defined in the UCC) whether now owned or hereafter acquired;

 

together with all substitutions and replacements for and products of any of the
foregoing property and proceeds of any and all of the foregoing property and, in
the case of all tangible Collateral, together with (i) all accessories,
attachments, parts, equipment, accessions, repairs and embedded software, now or
hereafter attached or affixed to or used in connection with any such goods,
(ii) all warehouse receipts, bills of lading and other documents of title now or
hereafter covering such goods, and (iii) all books and records of Debtor.

 

2.             Representations, Warranties and Agreements.  Debtor represents,
warrants and agrees that:

 

(a)           Debtor is a corporation duly organized, validly existing and in
good standing under the laws of the state of Minnesota.  This Security Agreement
has been duly and validly authorized by all necessary corporate action.  Debtor
has the requisite corporate power and authority to execute this Security
Agreement, to perform Debtor’s obligations hereunder and to subject the
Collateral to the Security Interest.  Debtor’s organizational charter number is
854020-5.

 

(b)           The Collateral will be used primarily for business purposes.

 

(c)           Debtor’s chief place of business is located at the address on
Exhibit A attached hereto.  Debtor’s records concerning the Collateral are kept
at such address.  The Collateral is located at the addresses set forth on
Exhibit A attached hereto.  Debtor will give at least 30 days’ advance written
notice to Secured Party of any change in Debtor’s name or jurisdiction of
organization or chief place of business and any change in or addition of any
Collateral location or any change in the location of Debtor’s records concerning
the Collateral.

 

(d)           Debtor has (or will have at the time Debtor acquires rights in
Collateral hereafter arising) and will maintain absolute title to each item of
Collateral free and clear of all security interests, liens and encumbrances,
except the Security Interest (and the Liens permitted by the Credit Agreement),
and will defend the Collateral against all claims or demands of all persons
other than Secured Party (and the holders of Liens permitted by the Credit
Agreement).

 

3

--------------------------------------------------------------------------------


 

(e)           Except as otherwise provided in the Credit Agreement, Debtor will
not sell or otherwise transfer or dispose of the Collateral or any interest
therein.

 

(f)            Debtor will not permit any tangible Collateral to be located in
any state (and, if a county filing is required, in any county) in which a
financing statement covering such Collateral is required to be, but has not in
fact been, filed.

 

(g)           All rights to payment and all instruments, documents, chattel
papers and other agreements constituting or evidencing Collateral are (or will
be when arising or issued) the valid, genuine and legally enforceable
obligation, subject to no defense, set-off or counterclaim (other than those
arising in the ordinary course of business) of each account debtor or other
obligor named therein or in Debtor’s records pertaining thereto as being
obligated to pay such obligation.  Debtor will not agree to any modification,
amendment or cancellation of any such obligation without Secured Party’s prior
written consent except discounts provided by Debtor in the ordinary course of
business, and will not subordinate any such right to payment to claims of other
creditors of such account debtor or other obligor.

 

(h)           Debtor will keep all tangible Collateral in good repair, working
order and condition, normal depreciation excepted, and will, from time to time,
replace any worn, broken or defective parts thereof.

 

(i)            Except as otherwise provided in the Credit Agreement, Debtor will
promptly pay all taxes and other governmental charges levied or assessed upon or
against any Collateral or upon or against the creation, perfection or
continuance of the Security Interest.

 

(j)            Debtor will promptly notify Secured Party of any material loss of
or damage to any Collateral or of any adverse change in the prospect of payment
of any material sums due on or under any instrument, chattel paper, account or
contract right constituting Collateral.

 

(k)           Debtor will if Secured Party at any time so requests (whether the
request is made before or after the occurrence of an Event of Default), promptly
deliver to Secured Party any instrument, document or chattel paper constituting
Collateral, duly endorsed or assigned by Debtor to Secured Party.

 

(l)            Debtor will at all times keep all tangible Collateral insured
against risks of fire (including so-called extended coverage), theft, and such
other risks and in such amounts as Secured Party may reasonably request, with
any loss payable to Secured Party to the extent of its interest.

 

(m)          Debtor hereby authorizes the filing of such financing statements as
Secured Party may deem necessary or useful to be filed in order to perfect the
Security Interest and, if any Collateral is covered by a certificate of title,
Debtor will from time to time execute such documents as may be required to have
the Security Interest properly

 

4

--------------------------------------------------------------------------------


 

noted on a certificate of title.  In addition, Debtor authorizes Secured Party
to file from time to time such financing statements against the Collateral
described as “all personal property” or “all assets” or the like as Secured
Party deems necessary or useful to perfect the Security Interest.

 

(n)           Debtor will pay when due or reimburse Secured Party on demand for
all costs of collection of any of the Obligations and all other out-of-pocket
expenses (including in each case all reasonable attorneys’ fees) incurred by
Secured Party in connection with the creation, perfection, satisfaction or
enforcement of the Security Interest or the execution or creation, continuance
or enforcement of this Security Agreement or any or all of the Obligations.

 

(o)           Debtor will take all such actions as Secured Party may reasonably
request to permit the Secured Party to establish, perfect and protect the
Security Interest in all jurisdictions Secured Party deems necessary.  Without
in any way limiting the generality of the foregoing, Debtor will execute,
deliver or endorse any and all instruments, documents, assignments, security
agreements and other agreements and writings which Secured Party may at any time
reasonably request in order to secure, protect, perfect or enforce the Security
Interest and Secured Party’s rights under this Security Agreement.

 

(p)           Debtor will not use or keep any Collateral, or permit it to be
used or kept, for any unlawful purpose or in violation of any federal, state or
local law, statute or ordinance.

 

If Debtor at any time fails to perform or observe any of the foregoing
agreements, immediately upon the occurrence of such failure, without notice or
lapse of time, Secured Party may (but need not) perform or observe such
agreement on behalf and in the name, place and stead of Debtor (or, at Secured
Party’s option, in Secured Party’s own name) and may (but need not) take any and
all other actions which Secured Party may reasonably deem necessary to cure or
correct such failure (including, without limitation, the payment of taxes, the
satisfaction of security interests, liens, or encumbrances, the performance of
obligations under contracts or agreements with account debtors or other
obligors, the procurement and maintenance of insurance, the execution of
financing statements, the endorsement of instruments, and the procurement of
repairs, transportation or insurance); and, except to the extent that the effect
of such payment would be to render any loan or forbearance of money usurious or
otherwise illegal under any applicable law, Debtor shall thereupon pay Secured
Party on demand the amount of all moneys expended and all costs and expenses
(including reasonable attorneys’ fees) incurred by Secured Party in connection
with or as a result of Secured Party’s performing or observing such agreements
or taking such actions, together with interest thereon from the date expended or
incurred by Secured Party at the highest rate then applicable to any of the
Obligations.  To facilitate the performance or observance by Secured Party of
such agreements of Debtor, Debtor hereby irrevocably appoints (which appointment
is coupled with an interest) Secured Party, or its delegate, as the
attorney-in-fact of Debtor with the right (but not the duty) from time to time
to create, prepare, complete, execute, deliver, endorse or file, in the name and
on behalf of Debtor, any and all instruments, documents, financing statements,
applications for insurance and other agreements

 

5

--------------------------------------------------------------------------------


 

and writings required to be obtained, executed, delivered or endorsed by Debtor
under this Section 2.

 

3.             Lock Box; Collateral Account.  If Secured Party so requests at
any time after the occurrence of an Event of Default (as defined in Section 7 of
this Security Agreement), Debtor will direct each of its account debtors to make
payments due under the relevant account or chattel paper directly to a special
lock box to be under the control of Secured Party (the “Lock Box”).  Debtor
hereby authorizes and directs Secured Party to deposit into a special collateral
account to be established and maintained with Secured Party (the “Collateral
Account”) all checks, drafts, and cash payments received in the Lock Box.  All
deposits in the Collateral Account shall constitute proceeds of Collateral and
shall not constitute payment of any Obligation.  At its option, Secured Party
shall, at any time, apply finally collected funds on deposit in the Collateral
Account to the payment of the Obligations in such order of application as
Secured Party may determine, or permit Debtor to withdraw all or any part of the
balance.  If a Lock Box is so established, Debtor agrees that it will promptly
deliver to Secured Party, for deposit into the Lock Box, all payments on
accounts and chattel paper received by it.  All such payments shall be delivered
to Secured Party in the form received (except for Debtor’s endorsement where
necessary).  Until so deposited, all such payments on accounts and chattel paper
received by Debtor shall be held in trust by Debtor for and as the property of
Secured Party and shall not be commingled with any funds or property of Debtor.

 

4.             Account Verification and Collection Rights of Secured Party.  At
any time after the occurrence of any Event of Default or Unmatured Event of
Default (as defined in the Credit Agreement), Secured Party shall have the right
to verify any accounts in the name of Debtor or in Secured Party’s own name; and
Debtor, whenever requested, shall furnish Secured Party with duplicate
statements of the accounts, which statements may be mailed or delivered by
Secured Party for that purpose.  Whether or not Secured Party exercises its
rights under Section 3 of this Security Agreement, Secured Party may at any time
(whether before or after the occurrence of an Event of Default) notify any
account debtor or any other person obligated to pay any amount due, that such
chattel paper, account or other right to payment has been assigned or
transferred to Secured Party for security and shall be paid directly to Secured
Party.  If Secured Party so requests at any time (whether before or after the
occurrence of an Event of Default), Debtor will so notify such account debtors
and other obligors in writing and will indicate on all invoices to such account
debtors or other obligors that the amount due is payable directly to Secured
Party.  At any time after Secured Party or Debtor gives such notice to an
account debtor or other obligor, Secured Party may (but need not), in Secured
Party’s own name or in Debtor’s name, demand, sue for, collect or receive any
money or property at any time payable or receivable on account of, or securing,
any such chattel paper, account or other right to payment, or grant any
extension to, make any compromise or settlement with or otherwise agree to
waive, modify, amend or change the obligations (including collateral
obligations) of any such account debtor or other obligor.

 

5.             Assignment of Insurance.  Debtor hereby assigns to Secured Party
(for the ratable benefit of the Lenders), as additional security for the payment
of the Obligations, any and all moneys (including but not limited to proceeds of
insurance and refunds of unearned premiums) due or to become due under, and all
other rights of Debtor under or with respect to,

 

6

--------------------------------------------------------------------------------


 

any and all policies of insurance covering the Collateral, and Debtor hereby
directs the issuer of any such policy to pay any such moneys directly to Secured
Party.  Both before and after the occurrence of an Event of Default, Secured
Party may (but need not), in Secured Party’s own name or in Debtor’s name,
execute and deliver proofs of claim, receive all such moneys, endorse checks and
other instruments representing payment of such moneys, and adjust, litigate,
compromise or release any claim against the issuer of any such policy. 
Notwithstanding the foregoing, Debtor shall be entitled to use any such
insurance proceeds to repair or replace any Collateral so long as no Unmatured
Event of Default or Event of Default then exists.

 

6.             Right to Offset.  Nothing in this Security Agreement shall be
deemed a waiver or prohibition of Secured Party’s right of banker’s lien,
offset, or counterclaim, which right Debtor hereby grants to Secured Party.

 

7.             Events of Default.  The occurrence of any Event of Default, as
defined in Section 13.1 of the Credit Agreement, shall constitute an Event of
Default hereunder.

 

8.             Remedies Upon Event of Default.  Upon the occurrence of an Event
of Default and at any time thereafter until such Event of Default is cured to
the written satisfaction of Secured Party, Secured Party may exercise any one or
more of the rights or remedies set forth in Section 13.2 of the Credit
Agreement.  All rights and remedies of Secured Party shall be cumulative and may
be exercised singularly or concurrently, at Secured Party’s option, and the
exercise or enforcement of any one such right or remedy shall neither be a
condition to nor bar the exercise or enforcement of any other.

 

9.             Other Personal Property.  If at the time Secured Party takes
possession of any tangible Collateral, any goods, papers or other properties of
Debtor, not affixed to or constituting a part of such Collateral, are located or
to be found upon or within such Collateral, Debtor agrees to notify Secured
Party in writing of that fact, describing the property so located or to be
found, within 7 calendar days after the date on which Secured Party took
possession. Unless and until Secured Party receives such notice from Debtor,
Secured Party shall not be responsible or liable to Debtor for any action taken
or omitted by or on behalf of Secured Party with respect to such property
without actual knowledge of the existence of any such property or without actual
knowledge of the fact that it was located or to be found upon such Collateral.

 

10.          Amendment; Waivers.  This Security Agreement can be waived,
modified, amended, terminated or discharged, and the Security Interest can be
released, only explicitly in a writing signed by Secured Party and Debtor.  A
waiver shall be effective only in the specific instance and for the specific
purpose given.  Mere delay or failure to act shall not preclude the exercise or
enforcement of any of Secured Party’s rights or remedies.

 

11.          Notices.  All notices to be given to Debtor shall be deemed
sufficiently given if given in the manner specified in Section 16.3 of the
Credit Agreement.

 

12.          Miscellaneous.  Secured Party’s duty of care with respect to
Collateral in its possession (as imposed by law) shall be deemed fulfilled if
Secured Party exercises reasonable care in physically safekeeping such
Collateral or, in the case of Collateral in the custody or

 

7

--------------------------------------------------------------------------------


 

possession of a bailee or other third person, exercises reasonable care in the
selection of the bailee or other third person, and Secured Party need not
otherwise preserve, protect, insure or care for any Collateral.  Secured Party
shall not be obligated to preserve any rights Debtor may have against prior
parties, to realize on the Collateral at all or in any particular manner or
order, or to apply any cash proceeds of Collateral in any particular order of
application.  This Security Agreement shall be binding upon and inure to the
benefit of Debtor and Secured Party and their respective representatives,
successors and assigns and shall take effect when signed by Debtor and delivered
to Secured Party, and Debtor waives notice of Secured Party’s acceptance
hereof.  This Security Agreement shall be governed by the internal laws of the
State of Minnesota, without giving effect to the conflicts of laws principles
thereof.

 

13.          Consent to Jurisdiction.  AT THE OPTION OF THE SECURED PARTY, THIS
SECURITY AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT
SITTING IN HENNEPIN COUNTY, MINNESOTA; AND THE DEBTOR CONSENTS TO THE
JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN
SUCH FORUMS IS NOT CONVENIENT.  IN THE EVENT THE DEBTOR COMMENCES ANY ACTION IN
ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY
OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS SECURITY AGREEMENT, THE
SECURED PARTY AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO
ONE OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT
BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

 

14.          Waiver of Jury Trial.  EACH OF THE DEBTOR AND THE SECURED PARTY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

(The signature page follows.)

 

8

--------------------------------------------------------------------------------


 

THE PARTIES have executed this Security Agreement as of the day and year first
above written.

 

Secured Party (as Agent

 

 

for the ratable benefit of the Lenders):

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Peter Pricco

 

 

 

Its: Managing Director

 

 

 

 

 

 

Debtor:

 

WIRTH BUSINESS CREDIT, INC.

 

 

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

 

Its: Treasurer

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

Location of Collateral

 

Chief Place of

 

 

Business and

 

 

Collateral Location:

 

605 Highway 169 North, Suite 400

 

 

Minneapolis, MN 55441

 

 

 

Collateral Location:

 

1942 Broadway Suite # 318 & 317

 

 

Boulder, CO 80302

 

 

 

Collateral Location:

 

2 Ravinia Drive, Suite # 500

 

 

Atlanta, GA 30346

 

 

 

Collateral Location:

 

1309 State Street, Suite A

 

 

Santa Barbara, CA 93101

 

 

 

Collateral Location:

 

233 East Carillo Street, Suite C

 

 

Santa Barbara, CA 93101

 

10

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT dated as of July 13, 2010 is by and between WINMARK
CAPITAL CORPORATION, a Minnesota corporation (the “Debtor”), and THE PRIVATEBANK
AND TRUST COMPANY, an Illinois bank and trust company (in its capacity as Agent
for the ratable benefit of the Lenders referred to below) (the “Secured Party”).

 

RECITALS:

 

A.            The Debtor, the Secured Party and certain other persons are
parties to that certain Credit Agreement of even date herewith (as it may be
amended, modified, supplemented, restated or replaced from time to time, the
“Credit Agreement”) pursuant to which the Lenders from time to time party
thereto (collectively, the “Lenders”) are providing financial accommodations to
the Debtor and the other Loan Parties (as defined in the Credit Agreement).

 

B.            The Debtor will benefit from the financial accommodations provided
by the Lenders to the Loan Parties, and the Debtor desires to grant to the
Secured Party (for the ratable benefit of the Lenders) a security interest in
all of the Debtor’s property, all as provided herein.

 

AGREEMENTS:

 

IN CONSIDERATION of one dollar and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.             Grant of Security Interest and Collateral.  In order to secure
payment and performance of each and every debt, liability and obligation of
every type and description which Debtor and/or any other Loan Party may now or
at any time hereafter owe to the Secured Party and/or any other Lender whether
such debt, liability or obligation now exists or is hereafter created or
incurred, whether it arises under or is evidenced by this Security Agreement,
the Credit Agreement, or any other present or future instrument or agreement or
by operation of law, and whether it is or may be direct or indirect, due or to
become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or sole, joint, several or joint and several (all such debts,
liabilities and obligations and any amendments, extensions, renewals or
replacements thereof are herein collectively referred to as the “Obligations”),
Debtor hereby grants the Secured Party (for the ratable benefit of the Lenders)
a security interest (the “Security Interest”) in all of Debtor’s property (the
“Collateral”), including without limitation the following:

 

(a)           Inventory and Goods:  All inventory of Debtor, whether now owned
or hereafter acquired and wherever located and other tangible personal property
held for sale or lease or furnished or to be furnished under contracts of
service or consumed in Debtor’s business, and all goods of Debtor, whether now
owned or hereafter acquired and wherever located, including without limitation
all computer programs embedded in goods, and all other Inventory and Goods, as
each such term may be defined in the Uniform Commercial Code as in effect in the
state of Minnesota from time to time (the “UCC”), of the Debtor, whether now
owned or hereafter acquired;

 

1

--------------------------------------------------------------------------------


 

(b)           Equipment:  All equipment of Debtor, whether now owned or
hereafter acquired and wherever located, including but not limited to all
present and future equipment, machinery, tools, motor vehicles, trade fixtures,
furniture, furnishings, office and recordkeeping equipment and all goods for use
in Debtor’s business, and all other Equipment (as such term may be defined in
the UCC) of the Debtor, whether now owned or hereafter acquired, together with
all parts, equipment and attachments relating to any of the foregoing;

 

(c)           Accounts, Contract Rights and Other Rights to Payment:  Each and
every right of Debtor to the payment of money, whether such right to payment now
exists or hereafter arises, whether such right to payment arises out of a sale,
lease, license, assignment or other disposition of goods or other property by
Debtor, out of a rendering of services by Debtor, out of a loan by Debtor, out
of the overpayment of taxes or other liabilities of Debtor, or otherwise arises
under any contract or agreement, whether such right to payment is or is not
already earned by performance, and howsoever such right to payment may be
evidenced, together with all other rights and interests (including all liens and
security interests) which Debtor may at any time have by law or agreement
against any account debtor or other obligor obligated to make any such payment
or against any of the property of such account debtor or other obligor; all
including but not limited to all present and future debt instruments, chattel
papers, accounts, license fees, contract rights, loans and obligations
receivable and tax refunds, and all other Accounts (as such term may be defined
in the UCC) of the Debtor, whether now owned or hereafter acquired;

 

(d)           Instruments:  All instruments, chattel paper, letters of credit or
other documents of Debtor, whether now owned or hereafter acquired, including
but not limited to promissory notes, drafts, bills of exchange and trade
acceptances; all rights and interests of Debtor, whether now existing or
hereafter created or arising, under leases, licenses or other contracts, and all
other Instruments (as such term may be defined in the UCC) of the Debtor,
whether now owned or hereafter acquired;

 

(e)           Deposit Accounts and Investment Property:  All right, title and
interest of Debtor in all deposit and investment accounts maintained with any
bank, savings and loan association, broker, brokerage, or any other financial
institution, together with all monies and other property deposited or held
therein, including, without limitation, any checking account, savings account,
escrow account, savings certificate and margin account, and all securities,
whether certificated or uncertificated, security entitlements, securities
accounts, commodity contracts, and commodity accounts, and all other Deposit
Accounts and Investment Property (as each such term may be defined in the UCC)
of the Debtor, whether now owned or hereafter acquired;

 

(f)            General Intangibles:  All general intangibles of Debtor, whether
now owned or hereafter acquired, including, but not limited to, applications for
patents, patents, copyrights, trademarks, trade secrets, good will, tradenames,
customer lists, permits and franchises, software, and the right to use Debtor’s
name, and any and all membership interests, governance rights, and financial
rights in each and every limited liability company, and all payment intangibles,
and all other General Intangibles (as such

 

2

--------------------------------------------------------------------------------


 

term may be defined in the UCC) of the Debtor, whether now owned or hereafter
acquired;

 

(g)           Chattel Paper:  All Chattel Paper (as such term may be defined in
the UCC) of the Debtor, whether tangible or electronic, and whether now owned or
hereafter acquired; and

 

(h)           Documents, Embedded Software, Etc.:  All of Debtor’s rights in
promissory notes, documents, embedded software, letter of credit rights and
supporting obligations (and security interests and liens securing them) (as any
such term may be defined in the UCC) whether now owned or hereafter acquired;

 

together with all substitutions and replacements for and products of any of the
foregoing property and proceeds of any and all of the foregoing property and, in
the case of all tangible Collateral, together with (i) all accessories,
attachments, parts, equipment, accessions, repairs and embedded software, now or
hereafter attached or affixed to or used in connection with any such goods,
(ii) all warehouse receipts, bills of lading and other documents of title now or
hereafter covering such goods, and (iii) all books and records of Debtor.

 

2.             Representations, Warranties and Agreements.  Debtor represents,
warrants and agrees that:

 

(a)           Debtor is a corporation duly organized, validly existing and in
good standing under the laws of the state of Minnesota.  This Security Agreement
has been duly and validly authorized by all necessary corporate action.  Debtor
has the requisite corporate power and authority to execute this Security
Agreement, to perform Debtor’s obligations hereunder and to subject the
Collateral to the Security Interest.  Debtor’s organizational charter number is
854020-6.

 

(b)           The Collateral will be used primarily for business purposes.

 

(c)           Debtor’s chief place of business is located at the address on
Exhibit A attached hereto.  Debtor’s records concerning the Collateral are kept
at such address.  The Collateral is located at the addresses set forth on
Exhibit A attached hereto.  Debtor will give at least 30 days’ advance written
notice to Secured Party of any change in Debtor’s name or jurisdiction of
organization or chief place of business and any change in or addition of any
Collateral location or any change in the location of Debtor’s records concerning
the Collateral.

 

(d)           Debtor has (or will have at the time Debtor acquires rights in
Collateral hereafter arising) and will maintain absolute title to each item of
Collateral free and clear of all security interests, liens and encumbrances,
except the Security Interest (and the Liens permitted by the Credit Agreement),
and will defend the Collateral against all claims or demands of all persons
other than Secured Party (and the holders of Liens permitted by the Credit
Agreement).

 

3

--------------------------------------------------------------------------------


 

(e)           Except as otherwise provided in the Credit Agreement, Debtor will
not sell or otherwise transfer or dispose of the Collateral or any interest
therein.

 

(f)            Debtor will not permit any tangible Collateral to be located in
any state (and, if a county filing is required, in any county) in which a
financing statement covering such Collateral is required to be, but has not in
fact been, filed.

 

(g)           All rights to payment and all instruments, documents, chattel
papers and other agreements constituting or evidencing Collateral are (or will
be when arising or issued) the valid, genuine and legally enforceable
obligation, subject to no defense, set-off or counterclaim (other than those
arising in the ordinary course of business) of each account debtor or other
obligor named therein or in Debtor’s records pertaining thereto as being
obligated to pay such obligation.  Debtor will not agree to any modification,
amendment or cancellation of any such obligation without Secured Party’s prior
written consent except discounts provided by Debtor in the ordinary course of
business, and will not subordinate any such right to payment to claims of other
creditors of such account debtor or other obligor.

 

(h)           Debtor will keep all tangible Collateral in good repair, working
order and condition, normal depreciation excepted, and will, from time to time,
replace any worn, broken or defective parts thereof.

 

(i)            Except as otherwise provided in the Credit Agreement, Debtor will
promptly pay all taxes and other governmental charges levied or assessed upon or
against any Collateral or upon or against the creation, perfection or
continuance of the Security Interest.

 

(j)            Debtor will promptly notify Secured Party of any material loss of
or damage to any Collateral or of any adverse change in the prospect of payment
of any material sums due on or under any instrument, chattel paper, account or
contract right constituting Collateral.

 

(k)           Debtor will if Secured Party at any time so requests (whether the
request is made before or after the occurrence of an Event of Default), promptly
deliver to Secured Party any instrument, document or chattel paper constituting
Collateral, duly endorsed or assigned by Debtor to Secured Party.

 

(l)            Debtor will at all times keep all tangible Collateral insured
against risks of fire (including so-called extended coverage), theft, and such
other risks and in such amounts as Secured Party may reasonably request, with
any loss payable to Secured Party to the extent of its interest.

 

(m)          Debtor hereby authorizes the filing of such financing statements as
Secured Party may deem necessary or useful to be filed in order to perfect the
Security Interest and, if any Collateral is covered by a certificate of title,
Debtor will from time to time execute such documents as may be required to have
the Security Interest properly

 

4

--------------------------------------------------------------------------------


 

noted on a certificate of title.  In addition, Debtor authorizes Secured Party
to file from time to time such financing statements against the Collateral
described as “all personal property” or “all assets” or the like as Secured
Party deems necessary or useful to perfect the Security Interest.

 

(n)           Debtor will pay when due or reimburse Secured Party on demand for
all costs of collection of any of the Obligations and all other out-of-pocket
expenses (including in each case all reasonable attorneys’ fees) incurred by
Secured Party in connection with the creation, perfection, satisfaction or
enforcement of the Security Interest or the execution or creation, continuance
or enforcement of this Security Agreement or any or all of the Obligations.

 

(o)           Debtor will take all such actions as Secured Party may reasonably
request to permit the Secured Party to establish, perfect and protect the
Security Interest in all jurisdictions Secured Party deems necessary.  Without
in any way limiting the generality of the foregoing, Debtor will execute,
deliver or endorse any and all instruments, documents, assignments, security
agreements and other agreements and writings which Secured Party may at any time
reasonably request in order to secure, protect, perfect or enforce the Security
Interest and Secured Party’s rights under this Security Agreement.

 

(p)           Debtor will not use or keep any Collateral, or permit it to be
used or kept, for any unlawful purpose or in violation of any federal, state or
local law, statute or ordinance.

 

If Debtor at any time fails to perform or observe any of the foregoing
agreements, immediately upon the occurrence of such failure, without notice or
lapse of time, Secured Party may (but need not) perform or observe such
agreement on behalf and in the name, place and stead of Debtor (or, at Secured
Party’s option, in Secured Party’s own name) and may (but need not) take any and
all other actions which Secured Party may reasonably deem necessary to cure or
correct such failure (including, without limitation, the payment of taxes, the
satisfaction of security interests, liens, or encumbrances, the performance of
obligations under contracts or agreements with account debtors or other
obligors, the procurement and maintenance of insurance, the execution of
financing statements, the endorsement of instruments, and the procurement of
repairs, transportation or insurance); and, except to the extent that the effect
of such payment would be to render any loan or forbearance of money usurious or
otherwise illegal under any applicable law, Debtor shall thereupon pay Secured
Party on demand the amount of all moneys expended and all costs and expenses
(including reasonable attorneys’ fees) incurred by Secured Party in connection
with or as a result of Secured Party’s performing or observing such agreements
or taking such actions, together with interest thereon from the date expended or
incurred by Secured Party at the highest rate then applicable to any of the
Obligations.  To facilitate the performance or observance by Secured Party of
such agreements of Debtor, Debtor hereby irrevocably appoints (which appointment
is coupled with an interest) Secured Party, or its delegate, as the
attorney-in-fact of Debtor with the right (but not the duty) from time to time
to create, prepare, complete, execute, deliver, endorse or file, in the name and
on behalf of Debtor, any and all instruments, documents, financing statements,
applications for insurance and other agreements

 

5

--------------------------------------------------------------------------------


 

and writings required to be obtained, executed, delivered or endorsed by Debtor
under this Section 2.

 

3.             Lock Box; Collateral Account.  If Secured Party so requests at
any time after the occurrence of an Event of Default (as defined in Section 7 of
this Security Agreement), Debtor will direct each of its account debtors to make
payments due under the relevant account or chattel paper directly to a special
lock box to be under the control of Secured Party (the “Lock Box”).  Debtor
hereby authorizes and directs Secured Party to deposit into a special collateral
account to be established and maintained with Secured Party (the “Collateral
Account”) all checks, drafts, and cash payments received in the Lock Box.  All
deposits in the Collateral Account shall constitute proceeds of Collateral and
shall not constitute payment of any Obligation.  At its option, Secured Party
shall, at any time, apply finally collected funds on deposit in the Collateral
Account to the payment of the Obligations in such order of application as
Secured Party may determine, or permit Debtor to withdraw all or any part of the
balance.  If a Lock Box is so established, Debtor agrees that it will promptly
deliver to Secured Party, for deposit into the Lock Box, all payments on
accounts and chattel paper received by it.  All such payments shall be delivered
to Secured Party in the form received (except for Debtor’s endorsement where
necessary).  Until so deposited, all such payments on accounts and chattel paper
received by Debtor shall be held in trust by Debtor for and as the property of
Secured Party and shall not be commingled with any funds or property of Debtor.

 

4.             Account Verification and Collection Rights of Secured Party.  At
any time after the occurrence of any Event of Default or Unmatured Event of
Default (as defined in the Credit Agreement), Secured Party shall have the right
to verify any accounts in the name of Debtor or in Secured Party’s own name; and
Debtor, whenever requested, shall furnish Secured Party with duplicate
statements of the accounts, which statements may be mailed or delivered by
Secured Party for that purpose.  Whether or not Secured Party exercises its
rights under Section 3 of this Security Agreement, Secured Party may at any time
(whether before or after the occurrence of an Event of Default) notify any
account debtor or any other person obligated to pay any amount due, that such
chattel paper, account or other right to payment has been assigned or
transferred to Secured Party for security and shall be paid directly to Secured
Party.  If Secured Party so requests at any time (whether before or after the
occurrence of an Event of Default), Debtor will so notify such account debtors
and other obligors in writing and will indicate on all invoices to such account
debtors or other obligors that the amount due is payable directly to Secured
Party.  At any time after Secured Party or Debtor gives such notice to an
account debtor or other obligor, Secured Party may (but need not), in Secured
Party’s own name or in Debtor’s name, demand, sue for, collect or receive any
money or property at any time payable or receivable on account of, or securing,
any such chattel paper, account or other right to payment, or grant any
extension to, make any compromise or settlement with or otherwise agree to
waive, modify, amend or change the obligations (including collateral
obligations) of any such account debtor or other obligor.

 

5.             Assignment of Insurance.  Debtor hereby assigns to Secured Party
(for the ratable benefit of the Lenders), as additional security for the payment
of the Obligations, any and all moneys (including but not limited to proceeds of
insurance and refunds of unearned premiums) due or to become due under, and all
other rights of Debtor under or with respect to,

 

6

--------------------------------------------------------------------------------


 

any and all policies of insurance covering the Collateral, and Debtor hereby
directs the issuer of any such policy to pay any such moneys directly to Secured
Party.  Both before and after the occurrence of an Event of Default, Secured
Party may (but need not), in Secured Party’s own name or in Debtor’s name,
execute and deliver proofs of claim, receive all such moneys, endorse checks and
other instruments representing payment of such moneys, and adjust, litigate,
compromise or release any claim against the issuer of any such policy. 
Notwithstanding the foregoing, Debtor shall be entitled to use any such
insurance proceeds to repair or replace any Collateral so long as no Unmatured
Event of Default or Event of Default then exists.

 

6.             Right to Offset.  Nothing in this Security Agreement shall be
deemed a waiver or prohibition of Secured Party’s right of banker’s lien,
offset, or counterclaim, which right Debtor hereby grants to Secured Party.

 

7.             Events of Default.  The occurrence of any Event of Default, as
defined in Section 13.1 of the Credit Agreement, shall constitute an Event of
Default hereunder.

 

8.             Remedies Upon Event of Default.  Upon the occurrence of an Event
of Default and at any time thereafter until such Event of Default is cured to
the written satisfaction of Secured Party, Secured Party may exercise any one or
more of the rights or remedies set forth in Section 13.2 of the Credit
Agreement.  All rights and remedies of Secured Party shall be cumulative and may
be exercised singularly or concurrently, at Secured Party’s option, and the
exercise or enforcement of any one such right or remedy shall neither be a
condition to nor bar the exercise or enforcement of any other.

 

9.             Other Personal Property.  If at the time Secured Party takes
possession of any tangible Collateral, any goods, papers or other properties of
Debtor, not affixed to or constituting a part of such Collateral, are located or
to be found upon or within such Collateral, Debtor agrees to notify Secured
Party in writing of that fact, describing the property so located or to be
found, within 7 calendar days after the date on which Secured Party took
possession. Unless and until Secured Party receives such notice from Debtor,
Secured Party shall not be responsible or liable to Debtor for any action taken
or omitted by or on behalf of Secured Party with respect to such property
without actual knowledge of the existence of any such property or without actual
knowledge of the fact that it was located or to be found upon such Collateral.

 

10.          Amendment; Waivers.  This Security Agreement can be waived,
modified, amended, terminated or discharged, and the Security Interest can be
released, only explicitly in a writing signed by Secured Party and Debtor.  A
waiver shall be effective only in the specific instance and for the specific
purpose given.  Mere delay or failure to act shall not preclude the exercise or
enforcement of any of Secured Party’s rights or remedies.

 

11.          Notices.  All notices to be given to Debtor shall be deemed
sufficiently given if given in the manner specified in Section 16.3 of the
Credit Agreement.

 

12.          Miscellaneous.  Secured Party’s duty of care with respect to
Collateral in its possession (as imposed by law) shall be deemed fulfilled if
Secured Party exercises reasonable care in physically safekeeping such
Collateral or, in the case of Collateral in the custody or

 

7

--------------------------------------------------------------------------------


 

possession of a bailee or other third person, exercises reasonable care in the
selection of the bailee or other third person, and Secured Party need not
otherwise preserve, protect, insure or care for any Collateral.  Secured Party
shall not be obligated to preserve any rights Debtor may have against prior
parties, to realize on the Collateral at all or in any particular manner or
order, or to apply any cash proceeds of Collateral in any particular order of
application.  This Security Agreement shall be binding upon and inure to the
benefit of Debtor and Secured Party and their respective representatives,
successors and assigns and shall take effect when signed by Debtor and delivered
to Secured Party, and Debtor waives notice of Secured Party’s acceptance
hereof.  This Security Agreement shall be governed by the internal laws of the
State of Minnesota, without giving effect to the conflicts of laws principles
thereof.

 

13.          Consent to Jurisdiction.  AT THE OPTION OF THE SECURED PARTY, THIS
SECURITY AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT
SITTING IN HENNEPIN COUNTY, MINNESOTA; AND THE DEBTOR CONSENTS TO THE
JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN
SUCH FORUMS IS NOT CONVENIENT.  IN THE EVENT THE DEBTOR COMMENCES ANY ACTION IN
ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY
OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS SECURITY AGREEMENT, THE
SECURED PARTY AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO
ONE OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT
BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

 

14.          Waiver of Jury Trial.  EACH OF THE DEBTOR AND THE SECURED PARTY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

(The signature page follows.)

 

8

--------------------------------------------------------------------------------


 

THE PARTIES have executed this Security Agreement as of the day and year first
above written.

 

Secured Party (as Agent

 

 

for the ratable benefit of the Lenders):

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Peter Pricco

 

 

 

Its: Managing Director

 

 

 

 

 

 

Debtor:

 

WINMARK CAPITAL CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

 

Its: Chief Financial Officer and Treasurer

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

Location of Collateral

 

Chief Place of

 

 

Business and

 

 

Collateral Location:

 

605 Highway 169 North, Suite 400

 

 

Minneapolis, MN 55441

 

 

 

Collateral Location:

 

1942 Broadway Suite # 318 & 317

 

 

Boulder, CO 80302

 

 

 

Collateral Location:

 

2 Ravinia Drive, Suite # 500

 

 

Atlanta, GA 30346

 

 

 

Collateral Location:

 

1309 State Street, Suite A

 

 

Santa Barbara, CA 93101

 

 

 

Collateral Location:

 

233 East Carillo Street, Suite C

 

 

Santa Barbara, CA 93101

 

10

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT dated as of July 13, 2010 is by and between GROW BIZ
GAMES, INC., a Minnesota corporation (the “Debtor”), and THE PRIVATEBANK AND
TRUST COMPANY, an Illinois bank and trust company (in its capacity as Agent for
the ratable benefit of the Lenders referred to below) (the “Secured Party”).

 

RECITALS:

 

A.            The Debtor, the Secured Party and certain other persons are
parties to that certain Credit Agreement of even date herewith (as it may be
amended, modified, supplemented, restated or replaced from time to time, the
“Credit Agreement”) pursuant to which the Lenders from time to time party
thereto (collectively, the “Lenders”) are providing financial accommodations to
the Debtor and the other Loan Parties (as defined in the Credit Agreement).

 

B.            The Debtor will benefit from the financial accommodations provided
by the Lenders to the Loan Parties, and the Debtor desires to grant to the
Secured Party (for the ratable benefit of the Lenders) a security interest in
all of the Debtor’s property, all as provided herein.

 

AGREEMENTS:

 

IN CONSIDERATION of one dollar and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.             Grant of Security Interest and Collateral.  In order to secure
payment and performance of each and every debt, liability and obligation of
every type and description which Debtor and/or any other Loan Party may now or
at any time hereafter owe to the Secured Party and/or any other Lender whether
such debt, liability or obligation now exists or is hereafter created or
incurred, whether it arises under or is evidenced by this Security Agreement,
the Credit Agreement, or any other present or future instrument or agreement or
by operation of law, and whether it is or may be direct or indirect, due or to
become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or sole, joint, several or joint and several (all such debts,
liabilities and obligations and any amendments, extensions, renewals or
replacements thereof are herein collectively referred to as the “Obligations”),
Debtor hereby grants the Secured Party (for the ratable benefit of the Lenders)
a security interest (the “Security Interest”) in all of Debtor’s property (the
“Collateral”), including without limitation the following:

 

(a)           Inventory and Goods:  All inventory of Debtor, whether now owned
or hereafter acquired and wherever located and other tangible personal property
held for sale or lease or furnished or to be furnished under contracts of
service or consumed in Debtor’s business, and all goods of Debtor, whether now
owned or hereafter acquired and wherever located, including without limitation
all computer programs embedded in goods, and all other Inventory and Goods, as
each such term may be defined in the Uniform Commercial Code as in effect in the
state of Minnesota from time to time (the “UCC”), of the Debtor, whether now
owned or hereafter acquired;

 

1

--------------------------------------------------------------------------------


 

(b)           Equipment:  All equipment of Debtor, whether now owned or
hereafter acquired and wherever located, including but not limited to all
present and future equipment, machinery, tools, motor vehicles, trade fixtures,
furniture, furnishings, office and recordkeeping equipment and all goods for use
in Debtor’s business, and all other Equipment (as such term may be defined in
the UCC) of the Debtor, whether now owned or hereafter acquired, together with
all parts, equipment and attachments relating to any of the foregoing;

 

(c)           Accounts, Contract Rights and Other Rights to Payment:  Each and
every right of Debtor to the payment of money, whether such right to payment now
exists or hereafter arises, whether such right to payment arises out of a sale,
lease, license, assignment or other disposition of goods or other property by
Debtor, out of a rendering of services by Debtor, out of a loan by Debtor, out
of the overpayment of taxes or other liabilities of Debtor, or otherwise arises
under any contract or agreement, whether such right to payment is or is not
already earned by performance, and howsoever such right to payment may be
evidenced, together with all other rights and interests (including all liens and
security interests) which Debtor may at any time have by law or agreement
against any account debtor or other obligor obligated to make any such payment
or against any of the property of such account debtor or other obligor; all
including but not limited to all present and future debt instruments, chattel
papers, accounts, license fees, contract rights, loans and obligations
receivable and tax refunds, and all other Accounts (as such term may be defined
in the UCC) of the Debtor, whether now owned or hereafter acquired;

 

(d)           Instruments:  All instruments, chattel paper, letters of credit or
other documents of Debtor, whether now owned or hereafter acquired, including
but not limited to promissory notes, drafts, bills of exchange and trade
acceptances; all rights and interests of Debtor, whether now existing or
hereafter created or arising, under leases, licenses or other contracts, and all
other Instruments (as such term may be defined in the UCC) of the Debtor,
whether now owned or hereafter acquired;

 

(e)           Deposit Accounts and Investment Property:  All right, title and
interest of Debtor in all deposit and investment accounts maintained with any
bank, savings and loan association, broker, brokerage, or any other financial
institution, together with all monies and other property deposited or held
therein, including, without limitation, any checking account, savings account,
escrow account, savings certificate and margin account, and all securities,
whether certificated or uncertificated, security entitlements, securities
accounts, commodity contracts, and commodity accounts, and all other Deposit
Accounts and Investment Property (as each such term may be defined in the UCC)
of the Debtor, whether now owned or hereafter acquired;

 

(f)            General Intangibles:  All general intangibles of Debtor, whether
now owned or hereafter acquired, including, but not limited to, applications for
patents, patents, copyrights, trademarks, trade secrets, good will, tradenames,
customer lists, permits and franchises, software, and the right to use Debtor’s
name, and any and all membership interests, governance rights, and financial
rights in each and every limited liability company, and all payment intangibles,
and all other General Intangibles (as such

 

2

--------------------------------------------------------------------------------


 

term may be defined in the UCC) of the Debtor, whether now owned or hereafter
acquired;

 

(g)           Chattel Paper:  All Chattel Paper (as such term may be defined in
the UCC) of the Debtor, whether tangible or electronic, and whether now owned or
hereafter acquired; and

 

(h)           Documents, Embedded Software, Etc.:  All of Debtor’s rights in
promissory notes, documents, embedded software, letter of credit rights and
supporting obligations (and security interests and liens securing them) (as any
such term may be defined in the UCC) whether now owned or hereafter acquired;

 

together with all substitutions and replacements for and products of any of the
foregoing property and proceeds of any and all of the foregoing property and, in
the case of all tangible Collateral, together with (i) all accessories,
attachments, parts, equipment, accessions, repairs and embedded software, now or
hereafter attached or affixed to or used in connection with any such goods,
(ii) all warehouse receipts, bills of lading and other documents of title now or
hereafter covering such goods, and (iii) all books and records of Debtor.

 

2.             Representations, Warranties and Agreements.  Debtor represents,
warrants and agrees that:

 

(a)           Debtor is a corporation duly organized, validly existing and in
good standing under the laws of the state of Minnesota.  This Security Agreement
has been duly and validly authorized by all necessary corporate action.  Debtor
has the requisite corporate power and authority to execute this Security
Agreement, to perform Debtor’s obligations hereunder and to subject the
Collateral to the Security Interest.  Debtor’s organizational charter number is
9T-371.

 

(b)           The Collateral will be used primarily for business purposes.

 

(c)           Debtor’s chief place of business is located at the address on
Exhibit A attached hereto.  Debtor’s records concerning the Collateral are kept
at such address.  The Collateral is located at the addresses set forth on
Exhibit A attached hereto.  Debtor will give at least 30 days’ advance written
notice to Secured Party of any change in Debtor’s name or jurisdiction of
organization or chief place of business and any change in or addition of any
Collateral location or any change in the location of Debtor’s records concerning
the Collateral.

 

(d)           Debtor has (or will have at the time Debtor acquires rights in
Collateral hereafter arising) and will maintain absolute title to each item of
Collateral free and clear of all security interests, liens and encumbrances,
except the Security Interest (and the Liens permitted by the Credit Agreement),
and will defend the Collateral against all claims or demands of all persons
other than Secured Party (and the holders of Liens permitted by the Credit
Agreement).

 

3

--------------------------------------------------------------------------------


 

(e)           Except as otherwise provided in the Credit Agreement, Debtor will
not sell or otherwise transfer or dispose of the Collateral or any interest
therein.

 

(f)            Debtor will not permit any tangible Collateral to be located in
any state (and, if a county filing is required, in any county) in which a
financing statement covering such Collateral is required to be, but has not in
fact been, filed.

 

(g)           All rights to payment and all instruments, documents, chattel
papers and other agreements constituting or evidencing Collateral are (or will
be when arising or issued) the valid, genuine and legally enforceable
obligation, subject to no defense, set-off or counterclaim (other than those
arising in the ordinary course of business) of each account debtor or other
obligor named therein or in Debtor’s records pertaining thereto as being
obligated to pay such obligation.  Debtor will not agree to any modification,
amendment or cancellation of any such obligation without Secured Party’s prior
written consent except discounts provided by Debtor in the ordinary course of
business, and will not subordinate any such right to payment to claims of other
creditors of such account debtor or other obligor.

 

(h)           Debtor will keep all tangible Collateral in good repair, working
order and condition, normal depreciation excepted, and will, from time to time,
replace any worn, broken or defective parts thereof.

 

(i)            Except as otherwise provided in the Credit Agreement, Debtor will
promptly pay all taxes and other governmental charges levied or assessed upon or
against any Collateral or upon or against the creation, perfection or
continuance of the Security Interest.

 

(j)            Debtor will promptly notify Secured Party of any material loss of
or damage to any Collateral or of any adverse change in the prospect of payment
of any material sums due on or under any instrument, chattel paper, account or
contract right constituting Collateral.

 

(k)           Debtor will if Secured Party at any time so requests (whether the
request is made before or after the occurrence of an Event of Default), promptly
deliver to Secured Party any instrument, document or chattel paper constituting
Collateral, duly endorsed or assigned by Debtor to Secured Party.

 

(l)            Debtor will at all times keep all tangible Collateral insured
against risks of fire (including so-called extended coverage), theft, and such
other risks and in such amounts as Secured Party may reasonably request, with
any loss payable to Secured Party to the extent of its interest.

 

(m)          Debtor hereby authorizes the filing of such financing statements as
Secured Party may deem necessary or useful to be filed in order to perfect the
Security Interest and, if any Collateral is covered by a certificate of title,
Debtor will from time to time execute such documents as may be required to have
the Security Interest properly

 

4

--------------------------------------------------------------------------------


 

noted on a certificate of title.  In addition, Debtor authorizes Secured Party
to file from time to time such financing statements against the Collateral
described as “all personal property” or “all assets” or the like as Secured
Party deems necessary or useful to perfect the Security Interest.

 

(n)           Debtor will pay when due or reimburse Secured Party on demand for
all costs of collection of any of the Obligations and all other out-of-pocket
expenses (including in each case all reasonable attorneys’ fees) incurred by
Secured Party in connection with the creation, perfection, satisfaction or
enforcement of the Security Interest or the execution or creation, continuance
or enforcement of this Security Agreement or any or all of the Obligations.

 

(o)           Debtor will take all such actions as Secured Party may reasonably
request to permit the Secured Party to establish, perfect and protect the
Security Interest in all jurisdictions Secured Party deems necessary.  Without
in any way limiting the generality of the foregoing, Debtor will execute,
deliver or endorse any and all instruments, documents, assignments, security
agreements and other agreements and writings which Secured Party may at any time
reasonably request in order to secure, protect, perfect or enforce the Security
Interest and Secured Party’s rights under this Security Agreement.

 

(p)           Debtor will not use or keep any Collateral, or permit it to be
used or kept, for any unlawful purpose or in violation of any federal, state or
local law, statute or ordinance.

 

If Debtor at any time fails to perform or observe any of the foregoing
agreements, immediately upon the occurrence of such failure, without notice or
lapse of time, Secured Party may (but need not) perform or observe such
agreement on behalf and in the name, place and stead of Debtor (or, at Secured
Party’s option, in Secured Party’s own name) and may (but need not) take any and
all other actions which Secured Party may reasonably deem necessary to cure or
correct such failure (including, without limitation, the payment of taxes, the
satisfaction of security interests, liens, or encumbrances, the performance of
obligations under contracts or agreements with account debtors or other
obligors, the procurement and maintenance of insurance, the execution of
financing statements, the endorsement of instruments, and the procurement of
repairs, transportation or insurance); and, except to the extent that the effect
of such payment would be to render any loan or forbearance of money usurious or
otherwise illegal under any applicable law, Debtor shall thereupon pay Secured
Party on demand the amount of all moneys expended and all costs and expenses
(including reasonable attorneys’ fees) incurred by Secured Party in connection
with or as a result of Secured Party’s performing or observing such agreements
or taking such actions, together with interest thereon from the date expended or
incurred by Secured Party at the highest rate then applicable to any of the
Obligations.  To facilitate the performance or observance by Secured Party of
such agreements of Debtor, Debtor hereby irrevocably appoints (which appointment
is coupled with an interest) Secured Party, or its delegate, as the
attorney-in-fact of Debtor with the right (but not the duty) from time to time
to create, prepare, complete, execute, deliver, endorse or file, in the name and
on behalf of Debtor, any and all instruments, documents, financing statements,
applications for insurance and other agreements

 

5

--------------------------------------------------------------------------------


 

and writings required to be obtained, executed, delivered or endorsed by Debtor
under this Section 2.

 

3.             Lock Box; Collateral Account.  If Secured Party so requests at
any time after the occurrence of an Event of Default (as defined in Section 7 of
this Security Agreement), Debtor will direct each of its account debtors to make
payments due under the relevant account or chattel paper directly to a special
lock box to be under the control of Secured Party (the “Lock Box”).  Debtor
hereby authorizes and directs Secured Party to deposit into a special collateral
account to be established and maintained with Secured Party (the “Collateral
Account”) all checks, drafts, and cash payments received in the Lock Box.  All
deposits in the Collateral Account shall constitute proceeds of Collateral and
shall not constitute payment of any Obligation.  At its option, Secured Party
shall, at any time, apply finally collected funds on deposit in the Collateral
Account to the payment of the Obligations in such order of application as
Secured Party may determine, or permit Debtor to withdraw all or any part of the
balance.  If a Lock Box is so established, Debtor agrees that it will promptly
deliver to Secured Party, for deposit into the Lock Box, all payments on
accounts and chattel paper received by it.  All such payments shall be delivered
to Secured Party in the form received (except for Debtor’s endorsement where
necessary).  Until so deposited, all such payments on accounts and chattel paper
received by Debtor shall be held in trust by Debtor for and as the property of
Secured Party and shall not be commingled with any funds or property of Debtor.

 

4.             Account Verification and Collection Rights of Secured Party.  At
any time after the occurrence of any Event of Default or Unmatured Event of
Default (as defined in the Credit Agreement), Secured Party shall have the right
to verify any accounts in the name of Debtor or in Secured Party’s own name; and
Debtor, whenever requested, shall furnish Secured Party with duplicate
statements of the accounts, which statements may be mailed or delivered by
Secured Party for that purpose.  Whether or not Secured Party exercises its
rights under Section 3 of this Security Agreement, Secured Party may at any time
(whether before or after the occurrence of an Event of Default) notify any
account debtor or any other person obligated to pay any amount due, that such
chattel paper, account or other right to payment has been assigned or
transferred to Secured Party for security and shall be paid directly to Secured
Party.  If Secured Party so requests at any time (whether before or after the
occurrence of an Event of Default), Debtor will so notify such account debtors
and other obligors in writing and will indicate on all invoices to such account
debtors or other obligors that the amount due is payable directly to Secured
Party.  At any time after Secured Party or Debtor gives such notice to an
account debtor or other obligor, Secured Party may (but need not), in Secured
Party’s own name or in Debtor’s name, demand, sue for, collect or receive any
money or property at any time payable or receivable on account of, or securing,
any such chattel paper, account or other right to payment, or grant any
extension to, make any compromise or settlement with or otherwise agree to
waive, modify, amend or change the obligations (including collateral
obligations) of any such account debtor or other obligor.

 

5.             Assignment of Insurance.  Debtor hereby assigns to Secured Party
(for the ratable benefit of the Lenders), as additional security for the payment
of the Obligations, any and all moneys (including but not limited to proceeds of
insurance and refunds of unearned premiums) due or to become due under, and all
other rights of Debtor under or with respect to,

 

6

--------------------------------------------------------------------------------


 

any and all policies of insurance covering the Collateral, and Debtor hereby
directs the issuer of any such policy to pay any such moneys directly to Secured
Party.  Both before and after the occurrence of an Event of Default, Secured
Party may (but need not), in Secured Party’s own name or in Debtor’s name,
execute and deliver proofs of claim, receive all such moneys, endorse checks and
other instruments representing payment of such moneys, and adjust, litigate,
compromise or release any claim against the issuer of any such policy. 
Notwithstanding the foregoing, Debtor shall be entitled to use any such
insurance proceeds to repair or replace any Collateral so long as no Unmatured
Event of Default or Event of Default then exists.

 

6.             Right to Offset.  Nothing in this Security Agreement shall be
deemed a waiver or prohibition of Secured Party’s right of banker’s lien,
offset, or counterclaim, which right Debtor hereby grants to Secured Party.

 

7.             Events of Default.  The occurrence of any Event of Default, as
defined in Section 13.1 of the Credit Agreement, shall constitute an Event of
Default hereunder.

 

8.             Remedies Upon Event of Default.  Upon the occurrence of an Event
of Default and at any time thereafter until such Event of Default is cured to
the written satisfaction of Secured Party, Secured Party may exercise any one or
more of the rights or remedies set forth in Section 13.2 of the Credit
Agreement.  All rights and remedies of Secured Party shall be cumulative and may
be exercised singularly or concurrently, at Secured Party’s option, and the
exercise or enforcement of any one such right or remedy shall neither be a
condition to nor bar the exercise or enforcement of any other.

 

9.             Other Personal Property.  If at the time Secured Party takes
possession of any tangible Collateral, any goods, papers or other properties of
Debtor, not affixed to or constituting a part of such Collateral, are located or
to be found upon or within such Collateral, Debtor agrees to notify Secured
Party in writing of that fact, describing the property so located or to be
found, within 7 calendar days after the date on which Secured Party took
possession. Unless and until Secured Party receives such notice from Debtor,
Secured Party shall not be responsible or liable to Debtor for any action taken
or omitted by or on behalf of Secured Party with respect to such property
without actual knowledge of the existence of any such property or without actual
knowledge of the fact that it was located or to be found upon such Collateral.

 

10.          Amendment; Waivers.  This Security Agreement can be waived,
modified, amended, terminated or discharged, and the Security Interest can be
released, only explicitly in a writing signed by Secured Party and Debtor.  A
waiver shall be effective only in the specific instance and for the specific
purpose given.  Mere delay or failure to act shall not preclude the exercise or
enforcement of any of Secured Party’s rights or remedies.

 

11.          Notices.  All notices to be given to Debtor shall be deemed
sufficiently given if given in the manner specified in Section 16.3 of the
Credit Agreement.

 

12.          Miscellaneous.  Secured Party’s duty of care with respect to
Collateral in its possession (as imposed by law) shall be deemed fulfilled if
Secured Party exercises reasonable care in physically safekeeping such
Collateral or, in the case of Collateral in the custody or

 

7

--------------------------------------------------------------------------------


 

possession of a bailee or other third person, exercises reasonable care in the
selection of the bailee or other third person, and Secured Party need not
otherwise preserve, protect, insure or care for any Collateral.  Secured Party
shall not be obligated to preserve any rights Debtor may have against prior
parties, to realize on the Collateral at all or in any particular manner or
order, or to apply any cash proceeds of Collateral in any particular order of
application.  This Security Agreement shall be binding upon and inure to the
benefit of Debtor and Secured Party and their respective representatives,
successors and assigns and shall take effect when signed by Debtor and delivered
to Secured Party, and Debtor waives notice of Secured Party’s acceptance
hereof.  This Security Agreement shall be governed by the internal laws of the
State of Minnesota, without giving effect to the conflicts of laws principles
thereof.

 

13.          Consent to Jurisdiction.  AT THE OPTION OF THE SECURED PARTY, THIS
SECURITY AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT
SITTING IN HENNEPIN COUNTY, MINNESOTA; AND THE DEBTOR CONSENTS TO THE
JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN
SUCH FORUMS IS NOT CONVENIENT.  IN THE EVENT THE DEBTOR COMMENCES ANY ACTION IN
ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY
OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS SECURITY AGREEMENT, THE
SECURED PARTY AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO
ONE OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT
BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

 

14.          Waiver of Jury Trial.  EACH OF THE DEBTOR AND THE SECURED PARTY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

(The signature page follows.)

 

8

--------------------------------------------------------------------------------


 

THE PARTIES have executed this Security Agreement as of the day and year first
above written.

 

Secured Party (as Agent

 

for the ratable benefit of the Lenders):

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

 

 

By:

/s/ Peter Pricco

 

 

Its: Managing Director

 

 

 

 

Debtor:

GROW BIZ GAMES, INC.

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

Its: Treasurer

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

Location of Collateral

 

Chief Place of

 

Business and

 

Collateral Location:

605 Highway 169 North, Suite 400

 

Minneapolis, MN 55441

 

 

Collateral Location:

1942 Broadway Suite # 318 & 317

 

Boulder, CO 80302

 

 

Collateral Location:

2 Ravinia Drive, Suite # 500

 

Atlanta, GA 30346

 

 

Collateral Location:

1309 State Street, Suite A

 

Santa Barbara, CA 93101

 

 

Collateral Location:

233 East Carillo Street, Suite C

 

Santa Barbara, CA 93101

 

10

--------------------------------------------------------------------------------